Citation Nr: 0917284	
Decision Date: 05/08/09    Archive Date: 05/19/09	

DOCKET NO.  05-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Manila, the Republic of the Philippines.  In a 
notification letter dated that month, the appellant was 
informed that service department records showed he served as 
a member of the recognized guerillas from March 1945 to 
October 1945 and the nature of this service did not meet the 
requirement for legal entitlement to pension benefits under 
the laws of the United States.

This case has been advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).


FINDING OF FACT

The appellant did not have the requisite service to qualify 
for VA benefits.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claim Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was not adequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant was informed 
in a March 2005 communication that the service department 
records show he served as a member of the recognized 
guerillas from March 1945 to October 1945.  He was further 
informed in an August 2006 communication that he was to send 
the original or a certified copy of his DD Form 214 along 
with the separation papers for all periods of service showing 
he served in a regular component of the active military, 
naval, or air service of the United States Armed Forces.

In view of the foregoing, the Board notes that it is the law, 
and not the evidence, that controls the outcome of this 
particular case.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, any deficiency in the notice to the 
appellant, including with the respect to responsibilities for 
the parties when securing evidence, is harmless, not 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the questions are limited to statutory 
interpretation.

Factual Background and Analysis.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a Veteran of active military service.  38 U.S.C.A. 
§§ 101(s), 101(24); 38 C.F.R. §§ 3.1, 3.6.

As a requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "Veteran," a term defined as "a 
person who served in the active military, Naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Service in the Philippine Scouts in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for VA benefit purposes.  
38 C.F.R. §§ 3.40, 3.41 (2008).  Such service, however, must 
be certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203 (2008).  These regulations have 
their basis in statute, set forth at 38 U.S.C.A. § 107(a).

If a claimant does not submit evidence of military service, 
or if the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997).  Service department 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The critical question in this case therefore is whether there 
is evidence verifying the appellant had eligible service from 
United States service department.  The appellant has 
submitted various communications, but the end result is that 
they do not satisfy the requirements of 38 C.F.R. § 3.203.  
As noted above, it is the service department's determination 
in service that is binding on the Board, and in this case, 
the certification with regard to the appellant is negative.  
Duro v. Derwinski, 2 Vet. App. 530, 523 (1992).

Of record is a copy of a roster of individuals in the 
appellant's unit who were determined to have acquired Army of 
the United States status by virtue of their alleged 
induction, appointment, or enlistment.

Also of record is a copy of a November 1953 letter indicating 
that a study had been conducted by the United States 
Department of the Army regarding the history and organization 
of the 14th Infantry, Army of the United States, located on 
Luzon Island during 1942.  It was determined that as result 
of that study many individuals who had been granted status in 
the Army of the United States because of their affiliation 
with the 14th Infantry, were granted that status erroneously.  
The appellant was among those who was determined not eligible 
for status in the Army of the United States.  This is due to 
the fact that he did not meet the basic requirements 
established for Army of the United States status in the 14th 
Infantry.  In view of the determination, his status in the 
Army of the United States was revoked.  The original 
discharge certificate, covering such period of time was 
declared null and void.

Accordingly, while the appellant in this case at one time had 
recognized service in the Army of the United States, this was 
revoked by the Department of the Army and he was so advised 
in November 1953.  His name is not one of those listed on the 
roster of a number of individuals who were finally determined 
to have acquired Army of the United States status based on 
their service with the 14th Infantry.

The critical document of record, that being a corrected copy 
from the Department of the Army, Office of the Adjutant 
General, Military Personnel Records Center, in St. Louis, 
Missouri, dated in January 1954, revealed that an exhaustive 
study of the history and organization of the 14th Infantry 
(Philippine Army) had been accomplished.  Following the study 
and review of the status of each individual alleged to have 
been a member of the 14th Infantry, it was determined that 
122 named individuals who were appointed or inducted into the 
Army of the United States.  The appellant is not one of those 
individuals listed.  It was stated that any list or rosters 
in conflict with this particular roster were rescinded.  It 
was added that no additions or deletions were authorized.

The record shows that in November 2005 the appellant 
submitted evidence showing service with the Army of the 
United States.  A re-verification was made and the National 
Personnel Records Center certified that the appellant had 
service with the Army of the United States.  However, when 
the National Personnel Records Center was asked to submit 
evidence to support documentation supporting this 
redetermination, no documents were submitted.  Because of 
this, more weight is placed on the certification of service 
prior to 1973 when the fire occurred at the National 
Personnel Records Center in St. Louis.  That certification, 
as noted above, showed service with the recognized guerillas 
only.  Findings that are inconsistent with, or appear to be 
valid certifications made by the Department of the Army do 
not require that VA accept them.  As noted above, VA's 
authority to accept evidence of service is limited to the 
provisions of 38 C.F.R. § 3.203.  Again, also as noted above, 
service department findings are binding and conclusive upon 
VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Basic 
eligibility for VA disability benefits is therefore 
precluded.


ORDER

Basic eligibility for VA benefits is denied.


	                        
____________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


